IDENTIFICATION AND MAPPING OF
FUEL CELL CATHODE VALVE ICE
BREAKING STALL TORQUE CAPABILITY



REASONS FOR ALLOWANCE


In response to the application as filed on Sep. 10, 2019, claims 1 - 19 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method for identifying and mapping a maximum instantaneous stall torque capability of a fuel cell cathode valve, comprising the combination of:
maintaining a temperature of an electric motor at a temperature equal to or less than a freezing point of water;
locking the shaft of the electric motor at a fixed position such that the shaft is incapable of rotating;
mounting the shaft of the electric motor to a dynamometer;
monitoring an instantaneous stall torque and a rotor electrical resistance of the electric motor, via the dynamometer, while supplying the electrical energy to the electric motor and while maintaining the said temperature;

unlocking the shaft of the electric motor;
rotating the shaft of the electric motor in a rotational direction by a predetermined amount of mechanical degrees; and
repeating locking the shaft, monitoring the instantaneous stall torque, monitoring rotor electrical resistance, unlocking the shaft, and rotating the shaft two full cycles of torque pulsation in rotating mechanical degrees to determine a minimum torque required for breaking ice formed on the fuel cell cathode valve.

Claims 2 - 15 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 16 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method for identifying and mapping a maximum instantaneous stall torque capability of a fuel cell cathode valve, comprising the combination of:
maintaining a temperature of an electric motor at minus thirty degrees Celsius by placing the electric motor inside a thermal chamber;
locking the shaft of the electric motor at a fixed position such that the shaft is incapable of rotating;
mounting the shaft of the electric motor to a dynamometer;
monitoring an instantaneous stall torque and a rotor electrical resistance of the electric motor, via the dynamometer, while supplying the electrical energy to the electric motor and while maintaining the said temperature of the electric motor;

unlocking the shaft of the electric motor;
rotating the shaft of the electric motor in a rotational direction by a predetermined amount of mechanical degrees; and
repeating the locking the shaft, the monitoring the instantaneous stall torque and the electrical resistance, the unlocking the shaft, and the rotating the shaft two full cycles of torque pulsation in rotating mechanical degrees to determine a minimum torque required for breaking ice formed on the fuel cell cathode valve.

Claims 17 - 19 have been found to be allowable due to, at least, the claims’ dependency on claim 16.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this Office Action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.











/Eric S. McCall/Primary Examiner
Art Unit 2856